Exhibit 10.2

 

CONSENT AND AMENDMENT NO. 1 TO CREDIT AGREEMENT AND

AMENDMENT NO. 1 TO GUARANTY AND SECURITY AGREEMENT

THIS CONSENT AND AMENDMENT NO. 1 TO CREDIT AGREEMENT AND AMENDMENT NO. 1 TO
GUARANTY AND SECURITY AGREEMENT (this "Amendment") is entered into as of June
28, 2019, by and among WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association ("Lender"), EMMIS COMMUNICATIONS CORPORATION, an Indiana
corporation, as a Guarantor ("Parent"), EMMIS OPERATING COMPANY, an Indiana
corporation, as a Borrower ("Emmis"), and the other Guarantors party hereto.

WHEREAS, Parent, Emmis, those additional entities that become parties thereto
as  Borrowers from time to time in accordance with the terms thereof (together
with Emmis, each a "Borrower" and individually and collectively, jointly and
severally, the "Borrowers"), and Lender are parties to that certain Credit
Agreement dated as of April 12, 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the "Credit Agreement");

WHEREAS, Parent, Emmis, the other Grantors from time to time party thereto, and
Lender are parties to that certain Guaranty and Security Agreement dated as of
April 12, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the "Security Agreement");  

WHEREAS, Borrowers have informed Lender that Parent desires to form Mediaco
Holding Inc., an Indiana corporation ("Spinco"), as a wholly-owned subsidiary of
Parent in order to enter into that certain Contribution and Distribution
Agreement (the "Contribution Agreement") to be entered into on or around the
date hereof by and among Parent, Spinco and SG Broadcasting LLC, a Delaware
limited liability company, in substantially the form attached hereto as Exhibit
A.  

WHEREAS, Borrowers have requested that Lender (a) consent to the formation of
Spinco, and (b) agree that, notwithstanding the provisions of Section 5.11 and
Section 5.12 of the Credit Agreement, Spinco is not required to join the Loan
Documents as a Borrower or a Guarantor or to grant Lender a first priority Lien
(subject to Permitted Liens) in and to the assets of Spinco, and Lender has
agreed to do so subject to the terms and conditions set forth herein;

WHEREAS, Parent, Borrowers and Lender have agreed to amend the Credit Agreement
and the Security Agreement in certain respects, subject to the terms and
conditions set forth herein;

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1.Defined Terms.  Unless otherwise defined herein, capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms in the
Credit Agreement.

2.Consent.  In reliance upon the representations and warranties of each Loan
Party set forth in Section 8 below and subject to the satisfaction of the
conditions to effectiveness set forth in

 

--------------------------------------------------------------------------------

 

Section 7 below, Lender hereby (a) consents to the formation of Spinco by
Parent, as a wholly-owned Subsidiary of Parent, and (b) agrees that,
notwithstanding the provisions of Section 5.11 and Section 5.12 of the Credit
Agreement, Spinco is not required to join the Loan Documents as a Borrower or a
Guarantor and is not required to grant Lender a first priority Lien (subject to
Permitted Liens) in and to the assets of Spinco; provided that, (x) Spinco will
not at any time own any assets, have any material liabilities or engage in any
business activity other than the execution and delivery of the Contribution
Agreement (but not for the avoidance of doubt, consummation of the transactions
contemplated thereby, including without limitation as a result of the Initial
Contribution (as defined in the Contribution Agreement) or the Distribution (as
defined in the Contribution Agreement)), and (y) prior to or concurrently with
the consummation of the Initial Contribution (as defined in the Contribution
Agreement), the Distribution (as defined in the Contribution Agreement) or any
other transactions contemplated by the Contribution Agreement, Borrowers will
repay the Obligations in full (including principal, interest, premiums, if any,
fees, costs, and expenses (including Lender Expenses)) and terminate all of the
Commitments of Lender under the Credit Agreement.  Notwithstanding the
foregoing, to the extent that the transactions contemplated by the Contribution
Agreement have not been consummated on or before March 31, 2020 (the "Outside
Date"), the Loan Parties agree to promptly (and in any event within two Business
Days after the Outside Date) cause the dissolution of Spinco, and the failure to
do so shall result in an automatic Event of Default under the Credit Agreement.
This is a limited consent and shall not be deemed to constitute a consent to any
other modification of the Loan Documents, and shall not be deemed to prejudice
any right or rights which Lender may now have or may have in the future under or
in connection with any Loan Documents or any of the instruments or agreements
referred to therein, as the same may be amended from time to time. For the
avoidance of doubt, notwithstanding the foregoing, nothing in this Agreement
shall constitute a consent to the transactions contemplated by the Contribution
Agreement (including without limitation the Initial Contribution (as defined in
the Contribution Agreement) or the Distribution (as defined in the Contribution
Agreement)).

3.Amendment to Credit Agreement.  In reliance upon the representations and
warranties of each Loan Party set forth in Section 8 below and subject to the
satisfaction of the conditions to effectiveness set forth in Section 7 below,
the Credit Agreement is hereby amended as follows:

(a)Section 1.1 of the Credit Agreement is hereby amended by inserting the
following definitions in appropriate alphabetical order:

"Amendment No. 1" means that certain Consent and Amendment No. 1 dated as of
June 28, 2019 among Parent, Borrowers and Lender.

"Contribution Agreement" has the meaning set forth in Amendment No. 1.

"Spinco" means Mediaco Holding Inc., an Indiana corporation.  

(b)Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the definition of "Maturity Date" in its entirety as follows:

 

--------------------------------------------------------------------------------

 

"Maturity Date" means the earlier to occur of (i) October 12, 2021, and (ii) the
consummation of any of the transactions contemplated by the Contribution
Agreement (including without limitation the Initial Contribution (as defined in
the Contribution Agreement) or the Distribution (as defined in the Contribution
Agreement)); provided, that if on or prior to October 12, 2021, the Term Loan
Indebtedness is refinanced or replaced as permitted under this Agreement, or the
maturity of the Term Loan Indebtedness is otherwise extended to a date on or
after September 12, 2025, in each case on terms reasonably satisfactory to
Lender, or the Term Loan Indebtedness has been repaid in full in accordance with
the terms of this Agreement the "Maturity Date" means April 12, 2024.

 

(c)Section 8 of the Credit Agreement is hereby amended by inserting a new
Section 8.13 to the end thereof as follows:

Section 8.13. Spinco. Spinco shall own any assets, have any material liabilities
or engage in any material business activity other than execution and delivery of
the Contribution Agreement (but not for the avoidance of doubt, consummation of
the transactions contemplated thereby, including without limitation the Initial
Contribution (as defined in the Contribution Agreement) or the Distribution (as
defined in the Contribution Agreement)), or Parent fails to directly own 100% of
the issued and outstanding Equity Interests of Spinco.

 

4. Amendment to Security Agreement.  In reliance upon the representations and
warranties of each Loan Party set forth in Section 8 below and subject to the
satisfaction of the conditions to effectiveness set forth in Section 7 below,
the Security Agreement is hereby amended as follows:

(a) Schedule 9 to the Security Agreement is hereby amended and restated in its
entirety in the form attached hereto as Exhibit B.1

5.Continuing Effect.  Except as expressly set forth in Sections 2, 3 and 4 of
this Agreement, nothing in this Agreement shall constitute a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Credit Agreement and the other Loan Documents shall remain unchanged and
shall continue in full force and effect, in each case as amended hereby.

6.Reaffirmation and Confirmation.  Each Loan Party party hereto hereby ratifies,
affirms, acknowledges and agrees that the Credit Agreement and the other Loan
Documents, in each case as amended, supplemented or otherwise modified by this
Agreement, to which it is a party represent the valid, enforceable and
collectible obligations of such Loan Party, and further acknowledges that there
are no existing claims, defenses, personal or otherwise, or rights of setoff
whatsoever with respect to the Credit Agreement or any other Loan
Document.  Each Loan Party party hereto hereby agrees that this Agreement in no
way acts as a release or relinquishment of the

 

1 

To be amended to remove accounts of Restricted Subsidiaries, which were not
required to be disclosed.

 

--------------------------------------------------------------------------------

 

Liens and rights securing payments of the Obligations.  The Liens and rights
securing payment of the Obligations are hereby ratified and confirmed by each
Loan Party party hereto in all respects.

7.Conditions to Effectiveness.  This Agreement shall become effective upon the
satisfaction of the following conditions precedent:

(a)Lender shall have received a copy of this Agreement executed and delivered by
Parent, Borrowers and each other Guarantor;

(b)Lender shall have received, to the extent invoiced, reimbursement or payment
of all expenses required to be reimbursed by any Loan Party pursuant to any Loan
Document, including the fees and disbursements invoiced through a date prior to
the date hereof of counsel to Lender; and

(c)no Default or Event of Default shall have occurred and be continuing on the
date hereof or as of the date of the effectiveness of this Agreement.

8. Representations and Warranties.  In order to induce Lender to enter into this
Agreement, each Loan Party party hereto hereby represents and warrants to Lender
that:

(a)all representations and warranties contained in the Loan Documents to which
such Loan Party is a party are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date hereof, as though made on and as of the date
hereof (except to the extent that such representations and warranties relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) as of such
earlier date);

(b)no Default or Event of Default has occurred and is continuing; and

(c)this Agreement and the Loan Documents, as expressly modified hereby,
constitute legal, valid and binding obligations of such Loan Party and are
enforceable against such Loan Party in accordance with their respective terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors' rights generally.

9. Miscellaneous.

(a)Expenses.  Borrowers agree to pay on demand all reasonable costs and expenses
of Lender (including reasonable attorneys' fees) incurred in connection with the
preparation, negotiation, execution, delivery and administration of this
Agreement and all other agreements, instruments or documents provided for herein
or delivered or to be delivered hereunder or in connection herewith.  All
obligations provided in this Section 8(a) shall survive any termination of this
Agreement and the Credit Agreement as amended hereby.

 

--------------------------------------------------------------------------------

 

(b)Choice of Law and Venue; Jury Trial Waiver; Reference Provision.  Without
limiting the applicability of any other provision of the Credit Agreement or any
other Loan Document, the terms and provisions set forth in Section 12 of the
Credit Agreement are expressly incorporated herein by reference.

(c)Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement.  Delivery of an
executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Agreement.  Any party delivering an executed
counterpart of this Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement.

10. Release.

(a)In consideration of the agreements of Lender contained herein and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, each Loan Party, on behalf of itself and its successors, assigns,
and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Lender, and its successors
and assigns, and its present and former shareholders, affiliates, subsidiaries,
divisions, predecessors, directors, officers, attorneys, employees, agents and
other representatives (Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, controversies,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which such Loan Party or any of its
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the day and date of this Agreement, including,
without  limitation, for or on account of, or in relation to, or in any way in
connection with any of the Credit Agreement, or any of the other Loan Documents
or transactions thereunder or related thereto.

(b)Each Loan Party understands, acknowledges and agrees that the release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

(c)Each Loan Party agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.



 

--------------------------------------------------------------------------------

 

 

EMMIS COMMUNICATIONS CORPORATION,

an Indiana corporation

 

 

 

By:

/s/ Ryan A. Hornaday

 

Name:

Ryan A. Hornaday

 

Title:

EVP, CFO and Treasurer

 

 

 

 

EMMIS OPERATING COMPANY,

an Indiana corporation

 

 

 

By:

/s/ Ryan A. Hornaday

 

Name:

Ryan A. Hornaday

 

Title:

EVP, CFO and Treasurer

 






 

--------------------------------------------------------------------------------

 

 

EMMIS INDIANA BROADCASTING, L.P.

 

 

 

 

By:

/s/ Ryan A. Hornaday

 

Name:

Ryan A. Hornaday

 

Title:

EVP, CFO and Treasurer

 

 

 

EMMIS LICENSE CORPORATION OF NEW YORK,

 

 

 

 

By:

/s/ Ryan A. Hornaday

 

Name:

Ryan A. Hornaday

 

Title:

EVP, CFO and Treasurer

 

 

 

EMMIS PUBLISHING CORPORATION

 

 

 

By:

/s/ Ryan A. Hornaday

 

Name:

Ryan A. Hornaday

 

Title:

EVP, CFO and Treasurer

 

 

 

EMMIS PUBLISHING, L.P.

 

 

 

By:

/s/ Ryan A. Hornaday

 

Name:

Ryan A. Hornaday

 

Title:

EVP, CFO and Treasurer

 

 

 

EMMIS RADIO LICENSE CORPORATION OF NEW YORK,

 

 

 

 

By:

/s/ Ryan A. Hornaday

 

Name:

Ryan A. Hornaday

 

Title:

EVP, CFO and Treasurer

 




 

--------------------------------------------------------------------------------

 

 

 

EMMIS RADIO LICENSE, LLC

 

 

 

By:

/s/ Ryan A. Hornaday

 

Name:

Ryan A. Hornaday

 

Title:

EVP, CFO and Treasurer

 

 

 

EMMIS RADIO LLC

 

 

 

By:

/s/ Ryan A. Hornaday

 

Name:

Ryan A. Hornaday

 

Title:

EVP, CFO and Treasurer

 

 

 

WBLS-WLIB LICENSE LLC

 

 

 

By:

/s/ Ryan A. Hornaday

 

Name:

Ryan A. Hornaday

 

Title:

EVP, CFO and Treasurer

 

 

 

WBLS-WLIB LLC

 

 

 

By:

/s/ Ryan A. Hornaday

 

Name:

Ryan A. Hornaday

 

Title:

EVP, CFO and Treasurer

 

 

 

WHHL LLC

 

 

 

By:

/s/ Ryan A. Hornaday

 

Name:

Ryan A. Hornaday

 

Title:

EVP, CFO and Treasurer

 

 

 

WLIB TOWER LLC

 

 

 

By:

/s/ Ryan A. Hornaday

 

Name:

Ryan A. Hornaday

 

Title:

EVP, CFO and Treasurer

 

--------------------------------------------------------------------------------

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Lender

 

 

 

By:

/s/ David J. Pecka

 

Name:

David J. Pecka

 

Title:

VP, Wells Fargo

Its Authorized Signatory

 

 